DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 7/29/2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden on examiner to examine the remaining claims 18-20.  This is not found persuasive because as stated in the Restriction Requirement sent out on 6/4/2021
Inventions II (claims 1-17) and I (claims 18-20) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: 
In independent device claim 18, carbon layers (regions) do not have to be formed on an handle substrate first followed with a separation process as claimed in independent method claims 1 and 15 and rather could be formed directly on (in) the semiconductor substrate directly with proper (hard)masks. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device claims, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/29/2021.

Allowable Subject Matter
Claims 2, 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art failed to disclose or fairly suggest a method of manufacturing semiconductor device comprising, along with other recited claim limitations, 
wherein the forming the carbon structure comprises: forming trenches in the handle substrate at the first surface of the handle substrate; and filling the trenches at least partially with carbon.  Claim 3 depends from claim 2, and hence is indicated as allowable subject matter for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest a method of making semiconductor device comprising, along with other recited claim limitations, 
forming trenches in the adhesion layer; and filling the trenches at least partially with carbon.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schulze et al. (2019/0157395) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
Regarding Claim 1, in Figs. 1A-1E, Schulze et al. discloses a method of manufacturing a semiconductor device, the method comprising: forming a carbon structure 30 on a handle substrate 10 at a first (front) surface of the handle substrate 10 (Fig. 1C); attaching a first (bottom) surface of a semiconductor substrate 40 to the first (front) surface of the handle substrate 10 (Fig. 1E); processing the semiconductor substrate 40; and performing a separation process to separate the handle substrate 10 from the semiconductor substrate 40 (Fig. 2A), wherein the separation process comprises modifying the carbon structure (Fig. 1C and 1D).  
Regarding Claim 4, in Figs. 1D and paragraphs 0061-0065, carbonizing a resist formed on the handle substrate 10 is disclosed. Also see paragraph 0043.
Regarding Claim 5, in the forming the carbon structure comprises: forming a plurality of carbon layers stacked over each other along a vertical direction perpendicular to the first surface of the handle substrate, wherein: each carbon layer of the plurality of carbon layers comprises a plurality of carbon regions laterally spaced from one another, and a degree of coverage of the first surface of the handle substrate with carbon regions of the plurality of carbon layers is greater than 90% (graphene 
Regarding Claim 6, in Fig 5C, the forming the carbon structure 30 comprises forming a carbon layer 30 over the first (front) surface of the handle substrate 10; and the carbon layer 30 covers the first (front) surface of the handle substrate 10. 
 Regarding Claim 7, in paragraph 0058, forming an adhesion layer (nitride/ternary nitride) over at least one of the first surface of the semiconductor substrate 40 or the first surface of the handle substrate 10, wherein the adhesion layer has a melting point above 18000Celsius (this is inherently so, because of the nitride materials disclosed in paragraphs 0056-0058) .  Please note that in Figs 1C-2D there is layer 20 (SiC layer, which meets “carbon” limitation of claim 1) 
Regarding Claim 9, attaching the first (bottom) surface of the semiconductor substrate 40 to the first (front) surface of the handle substrate 10  comprises wafer bonding (see paragraphs 0070-0072)
Regarding Claim 10, in Fig. 2A, the processing the semiconductor substrate 40 comprises separating a separation part 20’ of the semiconductor substrate from a transfer part 20’’ of the semiconductor substrate; and the transfer part 20’’ of the semiconductor substrate remains attached to the handle substrate 10 while the separation part is separated.  
Regarding Claim 11, before the attaching the first surface of the semiconductor substrate to the first surface of the handle substrate, modifying a crystal structure of the semiconductor substrate at an interface between the separation part and the transfer 
Regarding Claim 12, forming one or more semiconductor layers 20’/50 on the transfer part of the semiconductor substrate; forming semiconductor device elements at a first side of the one or more semiconductor layers; and attaching the one or more semiconductor layers to a support carrier 8 (Fig. 2D) via the first side.  
Regarding Claim 13, in Fig. 1D, the modifying the carbon structure is caused by at least one of: absorption of laser radiation; one or more etch processes; or oxygen plasma treatment.  
Regarding Claim 14, in paragraphs 0062-0065, the separation process comprises at least one of: heating the handle substrate; applying at least one of mechanical force or stress to the handle substrate; or performing ultrasonic treatment of the handle substrate.  


Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being by anticipated by Rupp et al. (2020/357637)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 

Regarding Claim 15, in Fig 4E, Rupp et al. discloses a method of manufacturing a semiconductor device, the method comprising: forming a material structure 160 on a handle substrate 110 at a first (front) surface of the handle substrate, wherein the material structure comprises a plurality of material regions 155 (modified zones) laterally spaced from one another; attaching a first (bottom) surface of a semiconductor substrate 320 to the first (front) surface of the handle substrate 110; processing the semiconductor substrate; and performing a separation process (modified zones 155) to separate the handle substrate 110 from the semiconductor substrate 320 wherein the separation process comprises modifying the material structure (modified zones 155).
Please note that Schulze reference used in independent claim could, potentially, be used in rejection as well, if one considers graphene layer 30 in Fig.1D of Schulze to (inherently) meet “laterally spaced from one another” limitation as paragraph 0040 of Schulze discloses (i.e. honeycomb pattern of the graphene structure could meet “laterally spaced from one another limitation) 
Regarding Claim 16, the material structure 160 comprises at least one of carbon, a ternary carbide, or a ternary nitride (see paragraphs 0116 and 0118).  
Regarding Claim 17, the semiconductor substrate 320 is a silicon carbide substrate (see paragraph 0070).

Examiner is including Rupp (20170033011), Peidous (20160351437) and Lee et al. (20170018614) non-applied pertinent prior art references that disclose (laser) processing of carbon layer in separation/bonding of two substrates (wafers) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        8/14/2021